434 F.Supp. 1140 (1977)
Willie C. HAIRE, Plaintiff,
v.
Howard "Bo" CALLOWAY, Secretary of the Army, Defendant.
No. 74-216C(1).
United States District Court, E. D. Missouri, E. D.
July 28, 1977.
Harold L. Whitfield, St. Louis, Mo., Edward L. Welch, Edwardsville, Ill., for plaintiff.
Barry A. Short, U. S. Atty., St. Louis, Mo., for defendant.

FINDINGS OF FACT AND CONCLUSIONS OF LAW
MEREDITH, Chief Judge.

Findings of Fact
1. Willie C. Haire is a negro citizen of the United States and is a federal employee of the Department of the Army as a warehouseman, grade WG-04, at the Automatic Logistics Management Systems Agency, Army Materiel Command, St. Louis, Missouri, which is an agency of the United States Government.
2. In 1971, the employer established two new warehousemen WG-04 positions and one new warehouseman WG-05 position, and simultaneously abolished two supply clerk GS-04 positions, which were then occupied by Mr. Haire and Mr. Gossett.
3. On March 29, 1972, job opportunity announcements were issued and posted for one warehouseman WG-05 and for two warehousemen WG-04 positions. Haire and Gossett, along with others, applied for the WG-05 position, and Haire also applied for one of the WG-04 positions.
4. The Qualifications and Rating Panel, composed of three persons, ranked Haire and Gossett as among the best qualified candidates for the positions of warehousemen WG-04 and WG-05. This Panel had one black member.
5. Another panel composed of three persons to recommend selection, unanimously recommended Mr. Gossett, a white, for the position of warehouseman WG-05, and based its selection upon Mr. Gossett's high test score and more extensive supervisory experience and background as compared with the other candidates. The selection panel had one black member. This panel recommended Mr. Haire and a Mr. Johnson, a white person, for the positions of warehousemen WG-04.
6. Mr. Arnold, the Director of Administration, made the final selection of Gossett for WG-05 and Haire and Johnson for the two WG-04 positions.
*1141 7. The evidence demonstrates that no pre-selection on the basis of race occurred with respect to Mr. Gossett's promotion to the position of WG-05 on April 28, 1972. The evidence further demonstrates that Willie C. Haire's application for promotion to the position of WG-05 was given full and fair consideration by the two panels and his failure to be selected for the WG-05 position was not caused by any reason relating to his race.
8. Willie C. Haire filed a complaint alleging discrimination and a full administrative hearing was granted to him, including a review of the hearing by the Civil Service Commission's Board of Appeals and Review, on February 21, 1974. The panels and the review boards found no discrimination. Thereafter, this cause was filed in this Court.

Conclusions of Law
1. This Court has jurisdiction, pursuant to 42 U.S.C. § 2000e-16.
2. The administrative record concerning plaintiff's complaint of discrimination was admitted in evidence and, additionally, other evidence was adduced at trial. This court finds that the plaintiff failed to make a prima facie case of discrimination and the evidence conclusively shows that plaintiff's failure to be promoted to WG-05 was not the result of any discrimination against the plaintiff because of his race.
3. A judgment will be entered in favor of the defendant and against the plaintiff and the cause will be dismissed with prejudice at the cost of the plaintiff.